Citation Nr: 1528583	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-18 689A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability with sciatica.

2.  Entitlement to service connection for a left hand and left wrist disability.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to an initial rating greater than 10 percent for tinnitus, including on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was transferred to the RO in Muskogee, Oklahoma.

The Board observes that the August 2012 rating decision addressed the issue of entitlement to service connection for low back and left wrist disabilities on the basis of whether new and material evidence had been received since the promulgation of a previous, final, rating decision.  

Since the last final January 2004 RO decision, additional service personnel records were associated with the record in August 2014.  Significantly, the Veteran asserts that his low back and left wrist disabilities are due to the stress placed upon them during his duties as an aircraft mechanic.  The service personnel records received in August 2014 describe in greater detail the Veteran's day to day tasks in service and are relevant to the Veteran's claims.  As additional service department records have been received relating to the Veteran's claims, VA must reconsider the Veteran's claims for entitlement to service connection for low back and wrist disabilities without regard to the finality of the January 2004 rating decision.  38 C.F.R. § 3.156(c) (2014).

During an April 2014 examination, the Veteran indicated that he was unable to work as a result of his service-connected disabilities.  Under Rice, the Board has jurisdiction over the Veteran's TDIU claim so this issue is characterized as stated on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  

In May 2015, the Veteran stated that he wished to waive RO review of any evidence submitted following certification of the appeal.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for diabetes, erectile dysfunction, neuropathy of the upper extremities, a left knee disability, and well as entitlement to special monthly compensation based on the loss of use of a creative organ, have been raised by the record in a February 2015 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back disability with sciatica, entitlement to service connection for a left hand and left wrist disability, entitlement to a compensable disability rating for bilateral hearing loss, entitlement to an initial rating greater than 10 percent for tinnitus on an extraschedular basis, and entitlement to a TDIU due exclusively to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has been assigned a 10 percent evaluation for tinnitus which is the maximum scheduler rating authorized for this disability.



CONCLUSION OF LAW

The criteria for an initial scheduler rating greater than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.87, Diagnostic Code (DC) 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The appeal arises from the Veteran's disagreement with the initial rating for tinnitus following the grant of service connection.  Once service connection was granted, the claim was substantiated and additional notice was not required. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's service treatment records, personnel records, VA treatment records, private treatment records and records from the Social Security Administration have been obtained and associated with the claims file.

The Veteran was provided a VA medical examination in January 2012 and an addendum opinion was provided in May 2012.  The examination is sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Analysis

The Veteran contends that the initial rating assigned for his bilateral tinnitus is incorrect; in other words, he is seeking a higher initial evaluation.  

A September 2011 audiology consultation examination report includes the Veteran's complaints that tinnitus causes difficulty understanding women and hearing in noisy environments.  The Veteran explained that his tinnitus was very frustrating to him during his January 2012 VA examination.  

The Veteran's tinnitus is rated as 10 percent disabling under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent rating for tinnitus.  See 38 C.F.R. § 4.87, DC 6260 (2014).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 4.25(b) and DC 6260 limit a Veteran to a single disability rating for tinnitus whether the tinnitus is "unilateral" or "bilateral."  Thus, 10 percent is the maximum rating available for tinnitus.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus since service connection was granted.  See also 38 C.F.R. § 4.87, DC 6260 (2014).  There is no legal basis upon which to assign an initial schedular rating greater than 10 percent for the Veteran's service-connected tinnitus.  Therefore, the Veteran's claim for an initial scheduler rating greater than 10 percent for his service-connected tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to an initial scheduler rating greater than 10 percent for tinnitus is denied as a matter of law.


REMAND

The Veteran asserts that his low back and left wrist and hand disabilities are due to service in that he had to carry around a very heavy toolbox and that he injured his low back and left wrist and hand in course of his duties as an aircraft pneudraulic repairman.  He also contends that he is entitled to an initial rating greater than 10 percent for tinnitus on an extraschedular basis.  He finally contends that he is entitled to a TDIU due exclusively to his service-connected disabilities.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

Given the medical evidence demonstrating current low back and left wrist and hand disabilities, and in the absence of any medical opinion addressing the question of medical relationship for either claimed disability, the Board finds that medical examinations and opinions-based on full consideration of all pertinent evidence, and supported by complete, clearly-stated rationale-are needed to resolve these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for an compensable disability rating for bilateral hearing loss, the Veteran indicated that, during his most recent VA examination in January 2012 and on multiple occasions prior to this examination, his hearing loss was increasing in severity.  Given the Veteran's claim that his hearing loss regularly increases with time and the fact that the Veteran's most VA examination was more than 3 years ago, a new examination is in order.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The claims that require additional development are "inextricably intertwined" with the issue of entitlement a TDIU; thus, adjudication of the TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Additionally, adjudication of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an initial rating greater than 10 percent for tinnitus on an extraschedular basis must be deferred.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for low back, left hand and left wrist, bilateral hearing loss, and tinnitus in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for VA orthopedic and neurological examinations by the appropriate medical professional(s).  Following a complete review of the claims file and physical examination, to include all necessary clinical testing the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any orthopedic low back disability and/or a left hand and wrist disability found on examination is/are related to his active service, to include his credible accounts related to working as a repairman in service.  The examiner next is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any neurological low back disability and/or left hand and wrist disability found on examination is/are related to his active service, to include his credible accounts related to working as a repairman in service.  A complete rationale must be provided for any opinion(s) expressed.

3.  Afford the Veteran a VA audiology examination to determine the current severity of his hearing loss, to include the current level of occupational and social impairment due to the service-connected hearing loss.  A complete rationale must be provided for any opinion(s) expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims, to include entitlement to a higher initial rating than 10 percent for tinnitus on an extraschedular basis.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


